DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 4/7/2021 are acknowledged and have been fully considered.  Claims 1-15 and 19-23 are now pending.  Claims 16-18 are canceled; claims 1-3 and 8 are amended; claims 21-22 are withdrawn; claim 23 is new.
Claims 1-15, 19-20, and 23 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 4/16/2021 and 4/21/2021 have been considered by the examiner.



Claim Objections
Claim 23 is objected to because of the following informalities:  N-acetyl-l-cysteine.  Appropriate correction is suggested to “N-acetyl-L-cysteine” as typically the “L” and “D” in amino acid nomenclature is capitalized.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (WO 2013/142383, cited on IDS filed 5/31/2019) in view of Yu et al. (US 6,051,609, cited on IDS filed 5/31/2019) as evidenced by Sansone et al. (“Getting a Knack for NAC: N-Acetyl-Cysteine”).
Hahn teaches therapeutically-active compositions that combine strontium (i.e. a strontium-containing component) with at least one additional molecules (see abstract). Hahn teaches strontium-containing complexes, where the complexes include divalent cationic strontium, at least one polyhydroxyphenol, and at least one cysteine-based antioxidant (see [0008]).   Hahn teaches the cysteine-based anti-oxidant may be selected from the group consisting of: cysteine, cystine, N-acetyl cysteine (NAC), N-acetyl cysteinate, N-acetyl cystine and N,S-diacetylcysteine, or mixtures thereof (see [0009]). Hahn teaches the strontium, the counterions, a cysteine-based anti-oxidant, polyhydroxyphenol, or an aromatic amino acid form a single complex in which each the three atomic and molecular elements are held together by ionic chemical bonds (see   
	Hahn does not teach beta hydroxybutyrate.
	Yu et al. teaches a composition for enhancing therapeutic effects of topically applied agents (see abstract).  Yu et al. teaches one or more of cosmetic or pharmaceutical agents and one or more of hydroxycarboxylic acids or related compounds (see abstract).  Yu et al. teaches the hydroxyacids that may be useful as additives to enhance therapeutic effects of other cosmetic or pharmaceutical agents include 3-hydroxybutanoic acid (i.e. beta hydroxybutyrate).
 	Regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add 3-hydroxybutanoic acid (i.e. beta hydroxybutyrate) as taught by Yu et al. to the composition of Hahn.  One would be motivated to do so with a reasonable expectation of success as Yu et al. teaches that 3-hydroxybutanoic acid is an additive that enhances therapeutic effects of other cosmetic or pharmaceutical agents and Hahn teaches therapeutically-active compositions and the use of at least one additional molecules.
Regarding claim 2, Hahn teaches the cysteine-based anti-oxidant may be selected from the group consisting of: cysteine, cystine, N-acetyl cysteine (NAC), N-acetyl cysteinate, N-acetyl cystine and N,S-diacetylcysteine, or mixtures thereof (see [0009]). The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than 
Regarding claim 3, Hahn et al. teaches that the strontium can be strontium chloride, strontium sulfate, strontium carbonate, strontium nitrate, strontium hydroxide, strontium hydrosulfide, strontium oxide, strontium acetate, strontium glutamate, strontium aspartate, strontium malonate, strontium maleate, strontium citrate, strontium threonate, strontium lactate, strontium pyruvate, strontium ascorbate, strontium alpha- ketoglutarate or strontium succinate (see [0096]).
Regarding claims 4 and 5, Hahn teaches peptide bonds, thioesters bonds, enzymatically cleavable bonds, disulfide bonds, pH dependent bonds, and other covalent bonds (see [0116]).
Regarding claims 6 and 7,  Hahn teaches the addition of polyvinylpyrrolidone (PVP), cyclodextrins, carragenans, alginic acid, xanthan gum, sulfated polysaccharides, pentosan polysulfate, chondroitin sulfate, dextran sulfate and heparin sulfate (see [0011]).
Regarding claim 8, Hahn teaches a gallic acid carboxyl group attached to the
NAC sulfhydryl group to create a thioester bond (see [0195]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to create a thioester bond between the sulfhydryl group of the N-acetylcysteine and the carboxyl group of the beta hydroxybutyrate as Hahn teaches a similar linkage with a gallic acid carboxyl group attached to the NAC sulfhydryl group to create a thioester bond (see [0195]).   

Regarding claims 10, Hahn teaches topical administration (see Example 2).
Regarding claim 11, Hahn teaches oral delivery (see Example 1).
Regarding claim 12, Hahn teaches oral delivery (see Example 1).
Regarding claims 13-15, Hahn teaches the addition of polyvinylpyrrolidone (see [0011]). 
Regarding claims 19 and 20 Hahn teaches divalent cationic strontium, and at least one counterion, such as a polyhydroxyphenol or an aromatic amino acid (see [0008]).  Hahn teaches amino acids including, for example, histidine, tyrosine, phenylalanine and tryptophan, and in one embodiment in the L-isomer form.
Regarding claim 23, Hahn teaches N-acetyl cysteine (NAC) (see [0009]), which the same as is N-acetyl​-L-cysteine (see Sansone et al., abstract).

Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. 
Applicant argues that there is no reasonable expectation of success in combining the teachings of the references of record.  Applicant argues that Yu’s primary focus is on teaching hydroxyacids as penetration agents - agents that permit higher rates of penetration of other active ingredients into skin and does not mention what pathways In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  In the instant case, Yu teaches that 3-hydroxybutanoic acid is an additive that enhances therapeutic effects of other cosmetic or pharmaceutical agents and Hahn teaches therapeutically-active compositions and the use of at least one additional molecules.
Applicant argues that the structure of the polyhydroxyphenols of Hahn is dramatically different from that of 3-hydroxybutanoic acid, which manifests in a different mechanism of action.  However, the rejection of record does not argue that it is obvious to substitute the polyhydroxyphenols of Hahn for 3-hydroxybutanoic acid, but rather to add 3-hydroxybutanoic acid as one of the additional additives taught by Hahn, to enhance the therapeutic effects.
Applicant argues that there is nothing in the combination of Yu and Hahn that would lead one of skill in the art to specifically select 3-hydroxybutanoic acid from amongst the hydroxyacids disclosed in Yu for use in a complex with a strontium-containing component as in Hahn.  However, the MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
prima facie case of obviousness set forth by the Examiner.  However, at this time the results presented in the Declaration are not found to be persuasive.
Specifically, Applicant argues that the addition of 3-hydroxybutanoic acid (Composition 4) as shown in Figure 5, show biomarkers which are significantly different from vehicle controls.  However, based on the figures provided, it is impossible to interpret the data.  The Declaration does not clearly label the Figures, and while the Examiner is assuming that Figure 4 is the data for Composition 3 and Figure 5 is the data for Composition 4, the respective x and y-axis are impossible to read.  

    PNG
    media_image1.png
    371
    885
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    765
    media_image2.png
    Greyscale

"[Applicants] have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  In the instant case, the poor resolution and rendering of the data precludes the determination of unexpected results.  Further, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it is not clear what behavior or property reflected in the data is unexpected, rather than just differences in properties which would be expected based on the claimed invention and the prior art.  It is noted that here is no data of 3-hydroxybutanoic acid alone as a control.
Additionally, it appears that on page 6 of the Declaration, Applicant argues that concentration dependent effects were observed for Composition 4 (i.e. representative of the compositions instantly claimed).  Applicant is reminded that unexpected results must be commensurate in scope with the claimed invention.
Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Thus, at this time, Applicant’s arguments regarding unexpected results are not found to be persuasive and the rejection of record is maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/Melissa L Fisher/           Primary Examiner, Art Unit 1611